ATTACHMENT FOR CURRENT FILING OF N-SAR SUB-ITEM 77D At a regular meeting held March 17-19, 2010, the Board of Trustees for the Registrant voted to approve the following Investment Policy changes: Vista Fund The following policy has been added: The fund may invest up to 20% of net assets in non-U.S. securities. At a regular meeting held June 23-25, 2010, the Board of Trustees for the Registrant voted to approve the following Investment Policy change: JHF II Funds The Board approved the elimination of the nonfundamental investment restriction regarding the purchase of securities for the purpose of exercising control or management.
